 

Exhibit 10.20.1

Athenex Pharmaceutical Manufacturing Base Project in Chongqing

Biomedical Industrial Park

Supplementary Agreement (III)

 

Party A: Chongqing Maliu Riverside Development and Investment Co., LTD
(Hereinafter referred to as ‘Party A’)

Party B: Athenex Pharmaceuticals (Chongqing）Limited (Hereinafter referred to as
‘Party B’)

Party C: Athenex, Inc. (Hereinafter referred to as ‘Party C’)

In order to facilitate the investment and construction of the Athenex
pharmaceutical manufacturing base project in Chongqing Biomedical Industrial
Park, and to clarify the terms regarding the construction and installation of
active pharmaceutical ingredient plant in the ‘Agreement of Athenex
Pharmaceutical Manufacturing Base Project in Chongqing Maliu Riverside
Development Zone’ (hereafter referred to as ‘Investment Agreement’), Party A and
Party C, adhering to the principle of equality and mutual benefit and
development, through friendly consultations, agree to reach this supplementary
agreement.

I. The article 4 of Investment Agreement provides that Party A, with the
assistance of Party C, shall invest, construct and install the plant in
compliance with the US cGMP standard. It is now amended that Party A is
responsible for the plant infrastructure construction, and Party B is
responsible for the renovation and equipment and equipment installation.
Detailed standards are as follows.

Party A shall meet following standards when completing the infrastructure
construction and before turning the plant to Party B for use: civil construction
shall be completed; external pipe network shall be completed; external doors and
windows shall be installed; stair railings shall be installed; lightning
protection facilities shall be installed; main fire protection facility shall
meet the acceptance standards; clear water standard of the buildings shall be
fulfilled. The expenses incurred to meet the above standards shall be covered by
Party A.

Party B is responsible for the renovation of the plant and the installation of
the equipment, the application for corresponding permits for construction and
renovation, the equipment and installation and the renovation certificate, etc.
Party B is also responsible for contracting with other party (or parties) for
both the design and construction of renovation, equipment and installation,
sewage treatment for environment protection upgrades, etc. This costs for the
above items shall be borne by Party B.

1

--------------------------------------------------------------------------------

 

The article 4 of Investment Agreement stipulates “Completion before December
31st, 2016.” Due to the adjustment of rights and obligations hereto, Party B and
Party C agree to exempt Party A from the relevant liability for breach of
contract for failure to complete the project within agreed-upon time, and
voluntarily relinquish relevant claims.

Party A shall provide an initial funding of RMB fifty million for the renovation
project (including equipment costs and installation related to environmental
protection upgrades such as sewage treatment). If the actual cost is less than
RMB fifty million, Party B shall return the remaining funds to Party A within
five business days upon completion of the renovation project. If the actual
costs exceed RMB fifty million, the excess part of the costs shall be borne by
Party B. Party B warrants that the source of funds is legitimate and compliant,
otherwise Party B shall bear the relevant responsibilities such as making up and
compensation to the external parties.

The renovation funds shall be used under the joint supervision by Party A and
Party B. An escrow bank account shall be created. With a power of attorney
provided by Party C, this account shall be created and monitored jointly by
Party A and Party B, to provide funds monthly for Party B's renovation project
in accordance with the project progress. When Party B needs to use the funds
from the jointly monitored account for the renovation of the plant and the
installation of equipment stipulated in this agreement, Party A shall cooperate;
if Party A delays the relevant payments and if such delay causes the project
schedule to be postponed or (and) Party B to default, Party A shall be
responsible to provide compensation to Party B, and shall extend the deadline
agreed in this agreement accordingly.

Party B shall reimburse the renovation costs paid by Party A with the accrued
interest within three years upon the plant receiving the US cGMP certification
(Three years are calculated as thirty-six months from the date of receiving the
US cGMP certification). Among them, Party B shall reimburse 20% of the
renovation costs with the accrued interest within twelve months, 30% of the
renovation costs with the accrued interest within twenty-four months and the
remaining renovation costs with the accrued interest within thirty-six month.
The funds shall start to bear interest from the date when Party A transfers all
the funds stipulated in this agreement to the escrow account. The interest shall
be calculated according to the three-year loan interest rate of the People's
Bank of China for the same period upon deposit of the full initial funding
amount by Party A. The interest-bearing period shall be calculated according to
the actual occupation time of the funds.

If Party B fails to obtain the cGMP certification within three years upon the
completion and acceptance of the plant, Party B shall return all renovation
costs with the accrued interest to Party A, in a single transaction within the
first ten business days of the next day. The interests shall start to bear
interest from the date when Party A transfers all the funds stipulated in this
agreement to the escrow account, which is jointly managed by Party A and Party
B. The interest shall be calculated according to the three-year loan interest
rate of the People's Bank of China for the same period.

2

--------------------------------------------------------------------------------

 

Party B warrants that the source of funds is legitimate and compliant, otherwise
Party B shall bear the relevant responsibilities such as making up and
compensation to the external parties.

II. Other Terms

(1)

If the terms of the Investment Agreement are not consistent with this agreement,
the terms of this agreement shall be used. Otherwise the terms of the original
Investment Agreement shall be used.

(2)

This agreement has six copies. Each party holds two copies. All copies have
equal legal status and are effective from the date of signatures and seals of
all parties.

(3)

After being effective, this agreement becomes an inseparable part of the
Investment Agreement and has the equal legal status as the Investment Agreement.

(4)

This agreement shall become effective after being signed by the three parties.

(There is no text below)

 

Party A: Chongqing Maliu Riverside

Party B：Athenex Pharmaceuticals

 

 

Development and Investment Co. Ltd.

(Chongqing）Limited

 

 

(Signature)

(Signature)

 

 

Legal Representative: /s/ Rui Li

Legal Representative: /s/ William Zuo

 

 

 

 

Party C: Athenex, Inc.

 

(Signature)

 

Legal Representative:  /s/ William Zuo

 

Place signed:

Date signed:  2019 April  1

 

3